March 25, 2015


                                           No. 04-14-00897-CV


                          IN THE ESTATE OF WILLIAM THOMAS BOOTH,


                           From the Probate Court No 2. Bexar County. Texas
                                       Trial Court No. 2012-PC-2786
                                 Honorable Tom Rickhoff. Judge Presiding


                                               ORDER

       This court has determined that this dispute is appropriate for referral to an Alternative Dispute
Resolution (ADR) procedure. See TEX, Civ. Prac. & REM. Code § 154.021 (Vernon 2005).             All further
communications with this court by the parties regarding ADR shall be directed to the Clerk of the Court
for any assistance in the mediation process.


       All parties are ORDERED to respond in writing by April 3, 2015, stating: (1) the name, address.
and fee schedule of the mediator of their choice; or (2) that they cannot agree on a mediator, in which case
the court will appoint one: or (3) any objection to mediation and the reasons for such objection. See id. §
154.022 (b).


       Provided the parties submit to mediation, this court will issue an order suspending all appellate
deadlines for forty-five (45) days in order that the parties may concentrate on the scheduling and
completion of the mediation process.


       Is it so ORDERED on March 25, 2015.



                                                                Mariliiyn Barnara. Justice

                   SS\W^RIiOK I have hereunto set my hand and snTixed the seal off the said court on




                                                                         lottle. Clerk